DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bracket has the shape of a wishbone” as claimed in Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,199,880 issued to Favorito et al.
Regarding Claim 1, Favorito et al. teaches of a convertible skateboard comprising: 
a footboard (100); and 
a handle (300) that is connected to the footboard and can be pivoted between two end positions, namely a first scooter position (Figure 2) and a second, stowed position (Figure ), wherein the handle (300) extends upward from the footboard in the scooter position and can be grasped by a user standing on the footboard (100), and wherein, when the handle (300) is in the second, stowed position (Figure 1), the upper side of the footboard (100) can be freely accessed by a user of the footboard (see at least Col. 3, lines 46-54); 
wherein the handle (300) is embodied in the form of a bracket having a length that is greater (shown in Figure 1) than the length of the footboard (100), namely by such an amount that, when the bracket is folded down, a clearance is formed between the rear side of the skateboard and the bracket that is sufficiently large as to enable the bracket to be gripped through said clearance by one hand (Figure 1 shows a clearance that is capable of being gripped by a user).
Regarding Claim 5.
Claim(s) 1, 3-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 34 42 193 issued to Gervasoni (cited by Applicant in the IDS filed on 10/14/2020). 
Regarding Claim 1, Gervasoni teaches of a convertible skateboard comprising: 
a footboard (2); and 
a handle (4,9) that is connected to the footboard (2) and can be pivoted between two end positions, namely a first scooter position (Figure 1) and a second, stowed position (Figure 2), wherein the handle (300) extends upward from the footboard in the scooter position and can be grasped by a user standing on the footboard (2), and wherein, when the handle (4,9) is in the second, stowed position (Figure 2), the upper side of the footboard (2) can be freely accessed (Figure 2 shows the top of the footboard 2 is able to be freely accessed) by a user of the footboard (2); 
wherein the handle (4,9) is embodied in the form of a bracket (4,9) having a length that is greater (shown in Figure 2) than the length of the footboard (2), namely by such an amount that, when the bracket is folded down, a clearance is formed between the rear side of the skateboard and the bracket that is sufficiently large as to enable the bracket to be gripped through said clearance by one hand (Figure 2 shows a clearance that is capable of being gripped by a user).
Regarding Claim 3, Gervasoni teaches the bracket has the shape of a wishbone (see Figure 1 where portion 4 has two ends that terminate in one end at frame 6 and at a single point at the other end at handle portion 9—this structure is taken to be wishbone shaped).
Regarding Claim 4, Gervasoni teaches the bracket is approximately U- shaped (portion 9 is approximately U-shaped), with the legs of the "U" being mounted in the front region of the footboard (see Figures 1 and 2).
Regarding Claims 5, 7 and 8, Gervasoni teaches a locking mechanism (13) that cooperates with the bracket (4) is provided in the front region of the footboard by means of which the two end positions of the bracket can be fixed (see Figures 1 and 2).
Allowable Subject Matter
Claims 2, 6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: where the bracket has a cross member that rests on the upper side of the footboard when the handle for the convertible skateboard is in the stowed position for a skateboard with a handle pivotal between a scooter position and a stowed skateboarding configuration, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618